Citation Nr: 1638514	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-14 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 17, 2010, for the grant of service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A September 1998 Board decision denied the claim of entitlement to service connection for sleep apnea; the Veteran did not appeal this denial of service connection.

2.  The Veteran initiated a claim to reopen his previously denied claim for sleep apnea, which was received on March 17, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 17, 2010, for service connection for sleep apnea have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In relation to the Veteran's claim for entitlement to an earlier effective date for sleep apnea, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate this claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 


Factual Background and Analysis

By way of background, the Board notes the Veteran initiated an original claim for sleep apnea in September 1994.  In a subsequent September 1998 Board decision, service connection for sleep apnea was denied, as the evidence did not establish a confirmed diagnosis of the disability at that time.  The Veteran did not appeal this denial to the Court of Appeals for Veterans claims, and thus, it is final.  

The Veteran then initiated a claim to reopen his previously denied claim for service connection in October 2000.  By way of rating decision dated in January 2003, the RO determined the Veteran had not submitted new and material evidence to reopen the claim.  The RO notified the Veteran of this decision by way of letter dated in February 2003.  Thereafter the Veteran had one year to file an appeal as to that decision; however, he failed to timely initiate an appeal.  The Veteran again introduced a claim to reopen his previously denied claim, which was received on March 17, 2010.  

As noted above, generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board denied this claim in September 1998 and this decision is final.  At the time of the September 1998 Board decision, the Veteran was not diagnosed as having sleep apnea.  Though the Veteran initiated a claim to reopen his finally denied claim in October 2000, he failed to appeal the RO's January 2003 rating decision, which declined to reopen the claim.  There is no evidence that the Veteran filed a claim between February 2004 and March 17, 2010.  Further, the Veteran has not alleged clear and unmistakable error in a prior decision of the RO or the Board.  See generally 38 C.F.R. § 3.105.  Under this fact pattern, the Board can find no basis for an earlier effective date.

Based on the foregoing, the Board concludes the earliest possible effective date for the grant of service connection for the Veteran's sleep apnea is the assigned effective date of March 17, 2010.  Accordingly, the claim must be denied.


ORDER

Entitlement to an effective date earlier than March 17, 2010, for the grant of service connection for sleep apnea is denied.  


REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

In a March 2012 VA examination, the Veteran was diagnosed with tinnitus.  However, the examiner determined the Veteran's tinnitus is "less likely than not" due to his military noise exposure.  In support of this conclusion, the examiner indicated the Veteran denied experiencing tinnitus in the course of his May 1994 military separation examination, and also during his October 1994 post-service VA examination.  The Veteran has since indicated he did not understand what the term tinnitus was, but has experienced ringing of the ears since his military service, which he believes resulted from exposure to occupational noise.  The Veteran further indicated his tinnitus has worsened from intermittent to constant over time.  The examiner did not discuss or consider the Veteran's competent reports.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Unfortunately, the examiner also did not specify why the May and October 1994 examination reports lead her to conclude the Veteran's current tinnitus is unrelated to his military noise exposure, which has been conceded by VA.  Therefore, this medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, in his June 2012 VA Form 9, the Veteran raised an alternative theory for service connection for tinnitus.  Specifically, the Veteran indicated his condition may be secondary to his service-connected hearing loss.  As such, the Board has determined a new VA medical opinion is necessary.  Additionally, the Veteran has not been informed what is necessary to substantiate his newly submitted secondary service connection claim.  38 C.F.R. § 3.310.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must provide the Veteran with notice of the evidence required to establish his claim for service connection for tinnitus on a secondary basis, the information and evidence that he should submit to substantiate the claim, and the assistance that VA will provide to obtain evidence on his behalf. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the RO or the AMC should obtain a VA medical opinion by a medical professional with sufficient expertise to determine the etiology of the Veteran's tinnitus.  All relevant records must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's tinnitus: 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure; 

b)  was caused by his service-connected hearing loss; or

c)  was permanently worsened by his service-connected hearing loss. 

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature, onset, and severity of his tinnitus, and assume such statements are credible for purposes of the examination.  

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


